UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-170091 ANTAGA INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Nevada EIN 68-0678499 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) (IRS Employer Identification Number) 2368 Second Avenue, 2nd Floor San Diego, CA 92101 619-688-1116 (Address and telephone number of principal executive offices) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yeso No x As of December 31, 2012, the registrant had 4,885,000 shares of common stock issued and outstanding. No market value has been computed based upon the fact that no active trading market has been established as of December 31, 2012. TABLE OF CONTENTS PART 1 ITEM 1 Description of Business 3 ITEM 1A Risk Factors 4 ITEM 2 Description of Property 4 ITEM 3 Legal Proceedings 4 ITEM 4 Mine Safety Disclosures 4 PART II ITEM 5 Market for Common Equity and Related Stockholder Matters 5 ITEM 6 Selected Financial Data 5 ITEM 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 6 ITEM 7A Quantitative and Qualitative Disclosures about Market Risk 8 ITEM 8 Financial Statements and Supplementary Data 9 ITEM 9 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 18 ITEM 9A (T) Controls and Procedures 18 PART III ITEM 10 Directors, Executive Officers, Promoters and Control Persons of the Company 20 ITEM 11 Executive Compensation 21 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 ITEM 13 Certain Relationships and Related Transactions 22 ITEM 14 Principal Accountant Fees and Services 22 PART IV ITEM 15 Exhibits 23 2 PART I Item 1. Description of Business FORWARD-LOOKING STATEMENTS This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. GENERAL We are in the business of distribution of nutritional supplements which are designed to have a positive effects on health, well being and improve physical and mental performance. We plan to work with a Canadian manufacturer, MVP Biotech, and distribute their sport supplement products. Our plan is to distribute the product in Canada and in Scandinavian Europe, such as Sweden, Finland, Denmark, and Norway. We are planning to sell a range of products: from whey protein, creatine, glutamine, BCAA, to weight loss pills and multi vitamins being produced from the Canadian company MVP Biotech. Types of our nutritional supplements The products that we plan to distribute in the next 12 months are: - WHEY PROTEIN POWDER 2, 5 & 10 LBS (VANLLA ICE CREAM, COOKIE DOUGH,CHOCALATE BROWNIE, MOCHACHINO, STRAWBERRY SHORTCAKE, BANANA RUSH, ORANGE MANGO) - CREATINE 1000G - GLUTAMINE 1000G - L-LYSINE 500MG/100CAPS - L-ARGININE 500MG/100CAPS - L-TYROSINE 500MG/100CAPS - METHYLSULFONYLMETHANE (MSM) 1000MG/250CAPS 3 The products being sold are food supplements. It cannot be taken instead of regular healthy food; therefore cannot be a meal replacement. Raw Materials for Nutritional Supplements Raw materials used in making the company’s anticipated nutritional supplement products are purchased worldwide with the assurance that they meet all required specifications. MVP does not depend upon any one major manufacturer in particular. All of the major suppliers are located in particular regions, such as Canada, India and China. Prior to be released for production, the raw materials are tested to insure that they meet applicable specifications by approved external analysis lab All raw materials have a certificate of compliance, a document certifying that the manufacturing site complies with Good Manufacturing Practices (GMP) standards.promulgated by the US Food and Drug Administration. All the raw materials are of high availability The whey protein powder is a collection of globular proteins and it contains five main protein fractions and six minor ones. The four main are: beta - lactobulin (approx 55%), alpha lactalbumin(approx 20%), glycomacropeptide (GMP) ( approx 10%), serum albumin (approx. 8%) and immunoglobulins. Creatine contains: creatine monohydrate, creatine ethyl ester, creatine alpha ketoglutarate, tricreatine malate, creatine orotate and creatine pyruvate. Glutamine is composed mainly from L-Glutamine HCL and glutamine ethyl ester. Item 1A. Risk Factors Not applicable to smaller reporting companies. Item 2. Description of Property We do not own any real estate or other properties. Item 3. Legal Proceedings We know of no legal proceedings to which we are a party or to which any of our property is the subject which are pending, threatened or contemplated or any unsatisfied judgments against us. Item 4.Mine Safety Disclosures None. 4 PART II Item 5. Market for Common Equity and Related Stockholder Matters Market Information There is a limited public market for our common shares. Our common shares are quoted on the OTC Bulletin Board under the symbol “ANTR”. Trading in stocks quoted on the OTC Bulletin Board is often thin and is characterized by wide fluctuations in trading prices due to many factors that may be unrelated to a company’s operations or business prospects. We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. As of August 31, 2012, no shares of our common stock have traded. Number of Holders As of August 31, 2012, the 4,885,000 issued and outstanding shares of common stock were held by a total of 29 shareholders of record. Dividends No cash dividends were paid on our shares of common stock during the fiscal years ended August 31, 2011 and 2012. We have not paid any cash dividends since our inception and do not foresee declaring any cash dividends on our common stock in the foreseeable future. Recent Sales of Unregistered Securities None. Purchase of our Equity Securities by Officers and Directors None. Other Stockholder Matters None. Item 6. Selected Financial Data Not applicable. 5 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. RESULTS OF OPERATIONS We have incurred recurring losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly, do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. FISCAL YEAR ENDED AUGUST 31, 2, 2011. Our net loss for the fiscal year ended August 31 2012 was $17,230 compared to a net loss of $8,105 during the fiscal year ended August 31, 2011. During fiscal year ended August 31, 2011, the Company did not generate any revenue. During the fiscal year ended August 31, 2012, we incurred general and administrative expenses of $17,230 compared to $8,105 incurred during fiscal year ended August 31, 2011. These expenses incurred during the fiscal year ended August 31, 2012were generally related to corporate overhead, financial and administrative contracted services versus August 2011 expenses consisted of: bank charges of $30; professional fees of $7,400; and miscellaneous charges of $675. Expenses incurred during fiscal year ended August 31, 2012 compared to fiscal year ended August 31, 2011 increased primarily due to the increased scale and scope of business operations. General and administrative expenses generally include corporate overhead, financial and administrative contracted services, marketing, and consulting costs.From the date of inception total General and administrative expenses amounted to $28,000. The weighted average number of shares outstanding was 4,885,000 for the fiscal years ended August 31, 2012 and 2011. LIQUIDITY AND CAPITAL RESOURCES FISCAL YEAR ENDED AUGUST 31, 2012 As of August 31, 2012, our current assets were $0 as compared to $14,230 as of August 31, 2011, and our total liabilities as of August 31, 2012 were $0 as compared to $0 as of August 31, 2011.August 31, 2011 current assets were comprised of $14,230 in cash. 6 Stockholders’ equity decreased from $14,230 as of August 31, 2011 to $0 as of August 31, 2012. Cash Flows from Operating Activities We have not generated positive cash flows from operating activities. For the fiscal year ended August 31, 2011, net cash flows used in operating activities was a net loss of ($17,230). For the fiscal year ended August 31, 2011, net cash flows used in operating activities was a net loss of ($8,105). Cash Flows from Financing Activities We have financed our operations primarily from either advancements or the issuance of equity and debt instruments. For the fiscal year ended August 31, 2012, net cash from financing activities of $3,000 was a result of a loan from a director.For the period from inception (June 10, 2010) to August 31, 2012, net cash provided by financing activities was $28,000, with $25,000 received from issuances of common stock. 7 PLAN OF OPERATION AND FUNDING We expect that working capital requirements will continue to be funded through a combination of our existing funds and further issuances of securities. Our working capital requirements are expected to increase in line with the growth of our business. Advances, debt instruments and sale of stock are expected to be adequate to fund our operations over the next six months. We have no lines of credit or other bank financing arrangements. Generally, we have financed operations to date through the proceeds of the private placement of equity and debt instruments. In connection with our business plan, management anticipates additional increases in operating expenses and capital expenditures relating to: (i) acquisition of inventory; (ii) developmental expenses associated with a start-up business; and (iii) marketing expenses. We intend to finance these expenses with further issuances of securities, and debt issuances. Thereafter, we expect we will need to raise additional capital and generate revenues to meet long-term operating requirements. Additional issuances of equity or convertible debt securities will result in dilution to our current shareholders. Further, such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to take advantage of prospective new business endeavors or opportunities, which could significantly and materially restrict our business operations. MATERIAL COMMITMENTS As of the date of this Annual Report, we do not have any material commitments. PURCHASE OF SIGNIFICANT EQUIPMENT We do not intend to purchase any significant equipment during the next twelve months. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. GOING CONCERN The independent auditors' report accompanying our August 31, 2012 and August 31, 2011 financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. The financial statements have been prepared "assuming that we will continue as a going concern," which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not applicable to smaller reporting companies. 8 INDEX TO FINANCIAL STATEMENTS ANTAGA INTERNATIONAL CORP (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS Item 8. Financial Statements and Supplementary Data Report of Independent Registered Public Accounting Firm 10 Balance Sheets (Audited) as of August 31, 2012 and August 31, 2011 11 Statements of Operations (Audited) for the years ended August 31, 2012 and 2011; and the period from inception (June 10, 2009) to August 31, 2012 12 Statement of Stockholders’ Equity (Audited) from inception (June 10, 2009) to August 31, 2012 13 Statements of Cash Flows (Audited) for the years ended August 31, 2012 and 2011; and the period from inception (June 10, 2009) to August 31, 2012 14 Notes to the Audited Financial Statements 15 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Antaga International Corp San Diego, California I have audited the accompanying balance sheets of Antaga International Corp (a development stage company) as of August 31, 2012 and 2011 and the related statements of operations, stockholders' equity and cash flows for the years then, and for the period from June 10, 2009 (inception) through August 31, 2012. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Antaga International Corp as of August 31, 2012 and 2011 and the related statements of operations, stockholders' equity and cash flows for the years then ended, and for the period from June 10, 2009 (inception) through August 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements the Company has suffered recurring losses from operations that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Aurora, Colorado February 14, 2013 RONALD R. CHADWICK, P.C. 10 ANTAGA INTERNATIONAL CORP (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS Assets August 31, August 31, Current Assets Cash $
